        Case 1:19-cv-10515-LTS-BCM Document 68 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND
et al.,
                                                                      No. 19 CV 10515-LTS-BCM
                                   Plaintiffs,

                 -against-                                            ORDER OF DISMISSAL

THE OUTFIT M&J LLC et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has been advised that this action has been or will be settled. Accordingly,

it is hereby ORDERED that this action is dismissed with prejudice and without costs to either

party, but without prejudice to restoration of the action to the calendar of the undersigned if

settlement is not achieved within thirty (30) days of the date of this Order. If a party wishes to

reopen this matter or extend the time within which it may be settled, the party must make a letter

application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       January 6, 2021


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge


THE OUTFIT M&J LLC - 30 DAY ORDER                          VERSION JANUARY 6, 2021                      1
